Citation Nr: 0510260	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed thyroid 
condition.  



REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2004.  A 
transcript of that hearing is of record.  

The case was remanded by the Board in June 2004 for further 
development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest complaints or findings of a 
thyroid condition in service or for many years thereafter.  

3.  The currently demonstrated thyroid condition is not shown 
to be due to any event or incident of the veteran's service.  



CONCLUSION OF LAW

The veteran's thyroid disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in July 2001, December 2001, February 2003 
and June 2004, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what the VA 
would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the July 2001 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examination in July 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that his current thyroid condition is due 
to exposure to hazardous materials in the Navy, including 
lead paint, fiberglass, asbestos, diesel fuel, air 
conditioning refrigerants and other contaminants.  The 
veteran also contends that his ship, the USS WOOD COUNTY, LST 
1178, could have taken part in Project SHAD.  

The veteran had active service from May 1961 to May 1965.  
There were no complaints or symptoms of a thyroid condition 
in his service medical records.  His May 1965 separation 
examination showed a normal clinical evaluation of his 
endocrine system.  

In a March 2003 response to the RO, the Department of Defense 
reported that the USS WOOD COUNTY has not been identified as 
participating in Project 112/SHAD.  

At the February 2004 hearing, the veteran testified that a 
nodule was first discovered on his thyroid gland in 1980.  
The medical reports of record reflect that he underwent right 
thyroid lobectomy in October 1986.  

The veteran was afforded a VA examination in July 2004 to 
determine the etiology of his thyroid condition.  The 
examiner reviewed the veteran's claims file, and included the 
veteran's post-service history.  

The examiner noted that the veteran attempted to obtain life 
insurance in 1979 when he was found to have hypertension and 
possible diabetes mellitus.  In 1986, the veteran was found 
to have a nodule of the thyroid, although it was initially 
found by a nurse doing the physical examination for life 
insurance.  

The examiner's impression was that of multinodular goiter 
with thyroid replacement and suppression therapy with no 
enlargement of the neck mass, with as likely as not 
regression.  The examiner noted the veteran's contentions as 
to the etiology of the condition and also noted the veteran's 
report of the absence of thyroid problems in his family.  

From the literature the examiner researched, he could find no 
correlation of environmental hazard of sea duty on either 
military or commercial ships causing thyroid or mutinodular 
thyroid disease.  He determined that the veteran's thyroid 
disease was multinodular goiter, for which he had a right 
thyroid lobectomy that was not likely due to his military 
service exposure.  


Pertinent Criteria

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable. Ortiz, 274 F.3d at 1365.  


Analysis

The veteran is not shown to have any pertinent abnormality or 
diagnosis of thyroid abnormality at the time he was separated 
from military service in May 1965.  

The first medical evidence of record of a thyroid condition 
was in 1986, more than 20 years after the veteran's discharge 
from service.  

The veteran was afforded a VA examination for the purpose of 
determining the likely etiology of his thyroid condition.  
After obtaining the veteran's history and a review of the 
entire claims file, the VA examiner opined that the veteran's 
thyroid condition was not likely due to his military service 
exposure to chemicals.  

Applying the pertinent legal criteria to the facts summarized 
hereinabove, the Board notes that, while it has considered 
the alternative theories as to the cause of the veteran's 
thyroid condition, none of these can be considered to be 
legally viable.  

The veteran's own assertions regarding the etiology of his 
thyroid condition can be afforded no probative weight.  As a 
layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board finds that the probative weight of the positive 
evidence is entirely overcome by the objective negative 
clinical evidence discussed hereinabove.  As such, the claim 
of service connection for a thyroid condition must be denied.  
Gilbert, 1 Vet. App. at 49.  



ORDER

Service connection for a thyroid condition is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


